Exhibit 10.1


WAIVER AND AMENDMENT NO. 9
TO THIRD AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

        THIS WAIVER AND AMENDMENT NO. 9 (this “Agreement”) is entered into as of
May 18, 2007, by and among SPAR MARKETING FORCE, INC. (“SMF”), SPAR, INC.
(“SPAR”), SPAR/BURGOYNE RETAIL SERVICES, INC (“SBRS”), SPAR GROUP, INC. (“SGI”),
SPAR INCENTIVE MARKETING, INC. (“SIM”), SPAR TRADEMARKS, INC. (“STM”), SPAR
MARKETING, INC. (DE) (“SMIDE”), SPAR MARKETING, INC. (NV) (“SMINV”), SPAR
ACQUISITION, INC. (“SAI”), SPAR TECHNOLOGY GROUP, INC. (“STG”), SPAR/PIA RETAIL
SERVICES, INC. (“Pia Retail”), RETAIL RESOURCES, INC. (“Retail”), PIVOTAL FIELD
SERVICES, INC. (“Pivotal Field”), PIA MERCHANDISING CO., INC. (“PIA”), PACIFIC
INDOOR DISPLAY CO. (“Pacific”), PIVOTAL SALES COMPANY (“Pivotal”), SPAR ALL
STORE MARKETING SERVICES, INC., (“SAS”) and SPAR BERT FIFE, INC. (“SBFI”) (each
a “Borrower” and collectively “Borrowers”) and WEBSTER BUSINESS CREDIT
CORPORATION (formerly known as Whitehall Business Credit Corporation)
(“Lender”).


BACKGROUND

        The Borrowers and Lender are parties to that certain Third Amended and
Restated Revolving Credit and Security Agreement dated January 24, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lender provides the Borrowers with certain
financial accommodations.

        The Borrowers have violated certain covenants and have requested Lender
waive the resulting Events of Default and Lender is willing to do so in
connection with making certain amendments to the Loan Agreement.

        NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lender, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

    1.        Definitions. All capitalized terms not otherwise defined or
amended herein shall have the meanings given to them in the Loan Agreement.

    2.        Waiver. Subject to the satisfaction of Section 4 below, Lender
hereby waives the Event of Default that has occurred and is continuing as a
result Borrowers’ non-compliance with Section 12(r) with respect to the fiscal
quarter ending March 31, 2007 due to Borrowers’ failure to maintain the
requisite EBITDA level for the twelve month period then ended. Notwithstanding
the foregoing, the waiver of the Event of Default set forth above does not
establish a course of conduct between Borrowers and Lender and Borrowers hereby
agree that Lender is not obligated to waive any future Events of Default under
the Loan Agreement.



--------------------------------------------------------------------------------

    3.        Amendments. Subject to the satisfaction of Section 4 below, the
Loan Agreement is hereby amended as follows:

    (a)               Section 1(A) of the Loan Agreement is hereby amended by
inserting the following defined terms in appropriate alphabetical order:


          “Amendment No. 9 Effective Date” means May 18, 2007.


          “Availability Reserve” means $500,000, or such lesser amount as
determined by Lender in its sole and absolute discretion.


    (b)               Section 2(a)(y)(v) of the Loan Agreement is hereby amended
by deleting the text “General Availability Reserve” and inserting the text
“Availability Reserve” in lieu thereof.


    (c)               Section 9 of the Loan Agreement is hereby amended by
inserting the following sentence at the end thereof:


  “Notwithstanding the foregoing, on and after the Amendment No. 9 Effective
Date, each Borrower shall provide to the Lender on a daily basis (or such at
such other interval as may be satisfactory to Lender) information pertaining to
its sales and credits, an accounts receivables roll forward, information
pertaining to cash collections and such other information as Lender may
reasonably require, in each case presented in a format reasonably satisfactory
to Lender.”


    4.        Conditions of Effectiveness. This Agreement shall become effective
as of the date hereof, provided that the following conditions shall have been
satisfied: Lender shall have received (i) four (4) copies of this Agreement
executed by the Borrowers and the Guarantor (“Guarantor”) listed on the
signature page hereto, (ii) payment of an amendment fee in the sum of $25,000
which fee shall be charged by Lender to Borrowers’ loan account as a Revolving
Advance and (iii) limited guarantees from William Bartels (limited to $400,000)
and Robert Brown (limited to $600,000) in form and substance satisfactory to
Lender.

    5.        Representations, Warranties and Covenants. Each of the Borrowers
hereby represents, warrants and covenants as follows:

    (a)        This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of each of the Borrowers and are enforceable against each of
the Borrowers in accordance with their respective terms.

    (b)        Upon the effectiveness of this Agreement, each of the Borrowers
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement.

    (c)        No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement or the Obligations.

2



--------------------------------------------------------------------------------

    (d)        On or prior to May 31, 2007, Borrowers shall execute such
agreements as Lender deems reasonably necessary in order to assign to Lender the
proceeds due to Pia and Pivotal arising out of the litigation with Safeway, Inc.
in Alameda County Superior Court.

    6.        Effect on the Loan Agreement.

    (a)        Except as specifically amended herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

    (b)        Except as set forth in Section 2 hereof, the execution, delivery
and effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

    7.           Governing Law. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).

    8.        Cost and Expenses. Borrowers and Guarantors each hereby agree to
pay the Lender, on demand, all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred in connection with this Agreement
and any instruments or documents contemplated hereunder.

    9.        Release. Borrowers and Guarantor hereby release, remise, acquit
and forever discharge Lender, Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Amendment
or the Ancillary Agreements (all of the foregoing hereinafter called the
“Released Matters”). Borrowers and Guarantor acknowledge that the agreements in
this Section are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.

    10.        Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

3



--------------------------------------------------------------------------------

    11.        Counterparts; Facsimile Signatures. This Agreement may be
executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Any signature received by facsimile transmission shall be deemed an
original signature hereto.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the day
and year first written above.

  SPAR MARKETING FORCE, INC.
SPAR, INC.
SPAR/BURGOYNE RETAIL SERVICES, INC.
SPAR GROUP, INC.
SPAR INCENTIVE MARKETING, INC.
SPAR TRADEMARKS, INC.
SPAR MARKETING, INC. (DE)
SPAR MARKETING, INC. (NV)
SPAR ACQUISITION, INC.
SPAR TECHNOLOGY GROUP, INC.
SPAR/PIA RETAIL SERVICES, INC.
RETAIL RESOURCES, INC.
PIVOTAL FIELD SERVICES, INC.
PIA MERCHANDISING CO., INC.
PACIFIC INDOOR DISPLAY CO.
PIVOTAL SALES COMPANY
SPAR ALL STORE MARKETING SERVICES, INC.
SPAR BERT FIFE, INC.

By: /s/ Charles Cimitile
       Name: Charles Cimitile
       Title:   Chief Financial Officer of each of the
                             foregoing entities


WEBSTER BUSINESS CREDIT CORPORATION

By /s/ Joseph J. Zautra
       Name: Joseph J. Zautra
       Its:       Senior Vice President



CONSENTED AND AGREED TO BY:

PIA MERCHANDISING LIMITED, Guarantor

By: /s/ Charles Cimitile
Name: Charles Cimitile
Title:   Chief Financial Officer of each of the foregoing entities